Adams, J.
A close investigation convinces us that there is no error in the record. The first five exceptions relate to the exclusion of evidence, but neither exception can be sustained. In several instances the excluded evidence was afterwards admitted, and in the others it does not definitely appear what the answers would have been. Dickerson v. Dail, 159 N. C., 541; In re Edens, 182 N. C., 398; Snyder v. Asheboro, ibid., 708.
The evidence for the State tended to show that the defendant had altered not only the note in question, but other papers as well, and to his Honor’s statement of the contentions in regard to these changes the defendant excepted. He did not object at the time, but afterwards incorporated the objection in his statement of case on appeal as one of the “errors assigned and to be assigned,” and thereby waived the exception. S. v. Little, 174 N. C., 800; S. v. Merrick, 172 N. C., 870; S. v. Johnson, ibid., 920; S. v. Foster, ibid., 960.
Exception was taken to the following paragraph in his Honor’s charge: “If you are satisfied beyond a reasonable doubt that the endorsement of W. H. Byrd on the $300 note was a forgery, and that the defendant had it in his possession and obtained money from the Bank of Banner Elk on it, then this raises a presumption of the guilt of the defendant, and unless he has rebutted it, you will return a verdict of guilty.”
The exception must be overruled. The instruction is almost of a literal quotation from the decision in S. v. Peterson, 129 N. C., 556, and is supported by S. v. Britt, 14 N. C., 122; S. v. Morgan, 19 N. C., 348; S. v. Lane, 80 N. C., 407.
No error.